
	

113 HR 1883 IH: Secure Firearms Act of 2013
U.S. House of Representatives
2013-05-08
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



		I
		113th CONGRESS
		1st Session
		H. R. 1883
		IN THE HOUSE OF REPRESENTATIVES
		
			May 8, 2013
			Mr. Carter (for
			 himself and Mr. Cuellar) introduced
			 the following bill; which was referred to the
			 Committee on Ways and
			 Means, and in addition to the Committee on the
			 Judiciary, for a period
			 to be subsequently determined by the Speaker, in each case for consideration of
			 such provisions as fall within the jurisdiction of the committee
			 concerned
		
		A BILL
		To amend the Internal Revenue Code of 1986 to provide for
		  a deduction for the purchase of secure gun storage or safety device for the
		  securing of firearms.
	
	
		1.Short titleThis Act may be cited as the
			 Secure Firearms Act of
			 2013.
		2.Deduction for safe
			 storage device for the securing of firearms
			(a)In
			 generalPart VII of subchapter B of chapter I of the Internal
			 Revenue Code of 1986 (relating to additional itemized deductions for
			 individuals) is amended by redesignating section 224 as section 225 and by
			 inserting after section 223 the following new section:
				
					224.Secure gun
				storage or safety device
						(a)In
				generalIn the case of an
				individual, there shall be allowed as a deduction for the taxable year an
				amount equal to the amount paid by the taxpayer for secure gun storage or
				safety devices that are placed into service by the taxpayer during the taxable
				year for the securing of firearms.
						(b)LimitationThe amount allowed as a deduction under
				subsection (a) for any taxable year shall not exceed $1,200.
						(c)Secure gun
				storage or safety deviceFor purposes of this section, the term
				secure gun storage or safety device means—
							(1)a device that, when installed on a firearm,
				is designed to prevent the firearm from being operated without first
				deactivating the device, or
							(2)a safe, gun safe,
				gun case, lock box, or other device that is designed to be or can be used to
				store a firearm and that is designed to be unlocked only by means of a key, a
				combination, or other similar means.
							(d)Use of
				informationNo database identifying gun owners may be created
				using information from tax returns on which the deduction under this section is
				claimed.
						(e)TerminationThis
				section shall not apply to any amount paid after December 31,
				2014.
						.
			(b)Clerical
			 amendmentThe table of sections for part VII of subchapter B of
			 chapter 1 of such Code is amended by striking the item relating to section 224
			 and inserting the following:
				
					
						Sec. 224. Secure gun storage or safety device.
						Sec. 225. Cross
				reference.
					
					.
			(c)Effective
			 DateThe amendments made by this section shall apply to taxable
			 years beginning after December 31, 2012.
			3.OffsetSection 524(c) of title 28, United States
			 Code, is amended by adding at the end the following:.
			
				(12)In each fiscal year, an amount equal to the
				sum of all amounts allowed as a deduction under section 224 of Internal Revenue
				Code of 1986 in the prior taxable year shall be rescinded from the Fund from
				the amounts deposited in the Fund in that fiscal
				year.
				.
		
